Citation Nr: 1400849	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-28 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) to include emphysema, as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). A notice of disagreement was received in October 2009, a statement of the case was issued in April 2010, and a substantive appeal was received in June 2010.

The Veteran had requested a hearing before a Veterans Law Judge via videoconference.  See VA Form 9, received at the RO on June 30, 2010.  He was scheduled for a hearing on December 5, 2011; however, he did not report at the designated time.  As the Veteran has not provided any good cause for his failure to attend, the Board considers his request for a hearing to be withdrawn.  38 C.F.R. § 20.702(d) (2013).

This case was remanded in January 2013 for additional development; it is again before the Board for further appellate review.  


FINDINGS OF FACT

The evidence of record fails to show that the Veteran COPD, emphysema, or asbestosis that is related to service. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, including COPD, emphysema, or asbestosis, are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in December 2008, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).  This case was remanded in January 2013, in order to obtain updated VA medical records, and for the RO to attempt to obtain x-rays and reports dated March 16, 2008 and September 14, 2008 by Dr. D.A.S.  In addition, the Board's instructions included to obtain an addendum opinion from the examiner who performed the Veteran's February 2009 examination, in order to address the findings in the March and September 2008 records.

The Board notes that updated VA medical records have been associated with the Veteran's online Virtual VA claims file.  He was provided with a letter dated in February 2013, asking him to return an authorization and consent to release form to enable the VA to obtain his records from Dr. D.A.S., and informing him that he could also obtain the records himself and submit them to the VA.  In April 2013, the Veteran submitted records from Hillcrest Hospital in Claremore, Oklahoma and from Dr. D.A.S.  These records included results of an imagine study of his lungs performed in January 2013, and a report by Dr. D.A.S. dated in September 2008.  In this report, the private physician noted the chest x-rays from March 16, 2008 and September 14, 2008; however, these x-ray studies were not included in the records submitted.  The Veteran did not provide the VA with an executed release form that would have allowed the VA to request these records directly from the private physician.  As such, the Board finds that the RO/AMC has substantially complied with the remand orders, and no further assistance in due the Veteran with regard to obtaining these records.

The Veteran's claims file was provided to an examiner in April 2013 for an addendum opinion.  The Board notes that the X-ray reports from March 16, 2008 and September 14, 2008 were not in the claims file at the time of the examiner's review, as the Veteran had not submitted these documents or provided the VA with a manner in which to obtain them.  The Court has held that the duty to assist is not a 'one-way street,' and that if a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board finds that the April 2013 opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Service treatment records, and post-service private and VA medical records have been associated with the claims file.  The Board has reviewed these records to determine whether any additional records should be obtained, and has determined that all pertinent records that can be obtained are in the claims file and have been considered in this case.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998). More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and analysis 

The Veteran has contended that he has COPD as a result of exposure to asbestos in service.  The Board notes that the Veteran's service included shipboard service where he was exposed to asbestos.  Specifically, the Veteran served aboard a refrigeration ship (USS Alstede AF 48) where he served as a ships cook or culinary specialist.  He has credibly reported that water and steam pipes on the ship were covered with asbestos material, and has denied any other asbestos exposure.

The Veteran has not contended that his breathing problems began in service, and service treatment records do not reflect any treatment for, reports of or diagnosis of any breathing disorder.

A private February 1998 X-ray revealed clear lungs and no active cardiopulmonary disease.

VA medical records show that in May 2005, the Veteran's chest X-ray was completely clear with no nodularity or masses.  The Veteran's respirations were quiet and regular, there was no dyspnea or cough and he was able to clear secretions effectively. January 2008 VA medical record shows the Veteran's lungs were clear. 

At a VA examination in March 2008, the Veteran reported that he did not have a history of cough, dyspnea, or wheezing.  A March 2008 X-ray revealed no radiographic evidence of active pulmonary disease. The examiner noted that flattening of the diaphragm may have reflected obstructive pulmonary disease.  The examiner also noted that pulmonary function tests performed in March 2008 showed minimal obstructive lung defect.

September 2008 medical records from a private physician, Dr. D.A.S., show that he was referred for possible pneumoconiosis.  The Veteran reported progressive shortness of breath that had been present for five years.  He denied any history of asthma, emphysema, bronchitis, tuberculosis, sacrcoidosis, fungal lung disease and lung surgery.  The examiner noted that the Veteran had been exposed to asbestos while working in the Navy from 1965 to 1970, and that the Veteran reported that he felt he was exposed to asbestos prior to service, as well, while working as a teenager.  The examiner noted that the Veteran smoked one to one and a half packs per day of cigarettes, between the ages of 16 and 61.  The examiner referred to two chest X-rays, one from March 16, 2008 and one from September 14, 2008.  He found that on both films, there was mild and lower lobe peripheral irregular opacities that were consistent with pulmonary fibrosis and a profusion of 1/0.  There was no evidence of progression and no pleural abnormalities.  The examiner concluded that, within a reasonable degree of medical certainty, the Veteran had asbestosis, COPD, and emphysema.  He based these diagnoses on the medical history, occupational exposure, physical examination, radiographic studies, and pulmonary function tests.  

The Veteran was provided with a VA respiratory examination in February 2009.  The Veteran reported that he had congestion in his chest, had a hard time breathing with exertion, and had wheezing and a dry cough.  He indicated that he had these problems for years and attributed in to his in-service asbestos exposure.  The Veteran reported that he had been a chronic tobacco smoker for 40 years and used to smoke one to one and a half packs per day.  He quit smoking four or five years prior to the examination.  A February 2009 VA X-ray revealed that the Veteran's lungs were clear.  The chest was unremarkable, with no radiographic evidence of asbestosis or asbestos-related pleural disease.  A computed tomography computed tomography (CT) scan of the chest revealed that there was no pulmonary infiltration, or nodules.  Pulmonary function tests showed that there was mild obstruction present.  The examiner diagnosed mild COPD, and opined that his COPD was more likely due to the Veteran's chronic tobacco smoking.  In addition, the examiner found that there was no evidence of asbestosis.

Private medical records from Dr. D.A.S. included an imaging report from January 2013 that revealed no acute process, but showed COPD and an equivocal small left basilar nodule.  

A VA examiner was asked to review the claims file and provide an addendum opinion in April 2013.  The examiner noted that he considered all of the records in the claims file, including the records from Dr. D.A.S.  He concluded that the Veteran has COPD that is less likely as not a result of asbestos exposure, and is at least as likely as not a result of tobacco smoking.  The natural progression of the illness was not altered or worsened by any event and/or condition that occurred and/or expressed during active duty.  In conclusion, the examiner confirmed the opinion of the February 2009 examiner.  

He provided the rationale that the chest cat scans of May 2007 and February 2009 how no evidence of asbestos related lung disease, and that pulmonary function tests reflected obstructive lung disease, not restrictive lung disease.  The examiner stated that asbestosis is associated with restrictive lung disease and emphysema is obstructive lung disease.  The examiner stated that medical literature showed chronic obstructive lung disease to be a persistent or recurring obstruction of bronchial air flow such as pulmonary emphysema, and restrictive lung disease as pulmonary disease characterized by decreased total lung capacity including silicosis.  Asbestosis is an example of silicatosis.  

Based upon the evidence of record, the Board finds that service connection is not warranted for a lung disorder, including COPD, emphysema, and asbestosis.  The evidence of record reflects that the Veteran has been diagnosed with COPD and emphysema.  However, VA examiners have determined that these are more likely to be due to his history of over 40 years of smoking more than a pack a day of cigarettes, rather than his exposure to asbestos.  While his private physician also diagnosed him with COPD and emphysema, he did not relate these disorders with the Veteran's asbestos exposure.  Therefore, the preponderance of the evidence is against a finding that the Veteran's COPD or emphysema is a result of or related to his established in-service asbestos exposure.

With regard to asbestosis, the Board finds that the evidence included in the record does not support such a diagnosis.  While the Veteran has submitted private medical records reflecting that his private physician found that he had asbestosis, the imaging studies upon which this diagnoses was based are not part of the record and have not been submitted for review.  The evidence in the record, which includes several imaging studies, has not supported a diagnosis of asbestosis by the VA examiners who reviewed the evidence and provided opinions.  In fact, the examiner who provided the April 2013 opinion specifically noted that the Veteran has an obstructive lung disease, and asbestosis is a restrictive lung disease.  Therefore, the preponderance of clinical medical evidence in the record is against a diagnosis of asbestosis.  

The Board notes that the Veteran contends that his respiratory illnesses are a result of his established in-service exposure to asbestos.  However, the Veteran is not qualified to render such an opinion. The Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  While a Veteran may be competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994). 
As there is no evidence that the Veteran has the requisite medical expertise to make such a determination, his statements have no probative value with regard to diagnosis or a nexus opinion.

The benefit of the doubt doctrine has been taken into consideration; however, as the preponderance of evidence is against the claim, it is not for application in this case.  38 U.S.C.A. § 5107.


ORDER

Service connection for COPD to include emphysema, is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


